UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
STEPHEN E. MCMILLAN,                         )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )       Civil Action No. 19-cv-2041 (TSC)
                                             )
U.S. EQUAL EMPLOYMENT                        )
OPPORTUNITY COMMISSION,                      )
                                             )
              Defendant.                     )
                                             )

                                 MEMORANDUM OPINION

       Pro se Plaintiff Stephen E. McMillan brings this action against the Equal Employment

Opportunity Commission (EEOC). In its entirety, his Complaint reads:

       In an attempt to resolve a matter, at the earliest possible level of
       jurisprudence, stemming from which the United States District Court
       discovery apparatus and the United States Department of Justice
       investigative services reveal empirical evidence of a chain of malfeasance
       originating from WMATA General Counsel’s Office, through to the Field
       Office(s) of the Equal Employment Opportunity Commission and ending
       with the United States District Court (relative to this case).

       The plaintiff demands that this case be heard by a jury of his peers.

       The plaintiff demands redress pursuant to FRCP 54c.

Comp. p. 1. McMillan attached to his Complaint correspondence that appears to show he

disagrees with EEOC’s handling of his discrimination claim against WMATA. 1




1
 McMillan unsuccessfully prosecuted his discrimination claim against WMATA in this court
and the United States Court of Appeals later dismissed his appeal for lack of prosecution. See
McMillan v. WMATA, 10-cv-1867 (D.D.C.); No. 12-7117 (D.C. Cir.).
                                           Page 1 of 3
       “The Court is mindful that a pro se litigant’s complaint is held to a less stringent standard

than formal pleadings drafted by lawyers.” Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C.

1987) (citing Redwood v. Council of the Dist. of Columbia, 679 F.2d 931 (D.C. Cir. 1982);

Haines v. Kerner, 404 U.S. 519 (1972)). However, this standard “does not constitute a license

for a plaintiff filing pro se to ignore the Federal Rules of Civil Procedure or expect the Court to

decide what claims a plaintiff may or may not want to assert.” Jarrell, 656 F. Supp. at 239.

Rule 8(a) of the Federal Rules of Civil Procedure requires that complaints contain, inter alia, “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a). In other words, Rule 8(a) requires that the plaintiff “give the defendant fair notice of

what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555–56 (2007) (holding that the complaint must contain enough “factual matter” to suggest

liability) (citation and alteration omitted). A plaintiff must assert enough facts to give the

defendant “fair notice of the claim being asserted so as to permit the [defendant] the opportunity

to file a responsive answer, prepare an adequate defense and determine whether the doctrine of

res judicata is applicable.” Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977) (citation

omitted).

       Plaintiff’s Complaint does not meet the Rule 8 pleading standard. His factual allegations

are undecipherable—as is the legal theory ostensibly providing the basis for the Complaint.

Thus, he has not given the EEOC “fair notice of what the claim is and the grounds upon which it

rests.” Twombly, 550 U.S. at 555 (citation and alteration omitted).

       More importantly, “no cause of action against the EEOC exists for challenges to its

processing of a claim.” Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir. 1997) (per curiam).


                                             Page 2 of 3
Rather, “Congress intended the private right of action . . . under which an aggrieved employee

may bring a Title VII action directly against his or her employer [] to serve as the remedy for any

improper handling of a discrimination charge by the EEOC.” Id. (citing 42 U.S.C. § 2000e-

5(f)(1)). Therefore, the court will dismiss McMillan’s claims by separate order.



Date: August 29, 2019



                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                           Page 3 of 3